Citation Nr: 1106169	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service for 20 years, from April 
1977 to April 1997.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  By way of the May 2008 decision, the RO denied service 
connection for a left knee condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is warranted for the 
issue of service connection for a left knee condition.  

The Veteran contends that he has a current disorder of the left 
knee that began during service.  He asserts that he has had left 
knee problems since service.  Records of medical treatment from 
the Veteran's 20 years of military service document one episode 
of an injury to the left knee.  This was in May 1979 when the 
Veteran was diagnosed with a contusion to the left knee as a 
result of banging his knee on the corner of his bed.  

While the record does not show documentation of a permanent knee 
disability during service (ending in 1997), or in the first post-
service year, the Veteran has reported that he has had symptoms 
involving the left knee since he left service.   

In a January 2008 letter, the Veteran's private physician noted 
that he saw the Veteran on December 19, 2007 for complaints of 
"bilateral knee pain for greater than 10 years, with an increase 
in his symptoms over the last five or six months."  This history 
of complaints of knee pain would go back to 1997, the year of 
separation from service.  Dr. LP diagnosed the Veteran with 
prepatellar bursitis and a probable meniscus tear of the left 
knee.  His opinion reads as follows:

		The patient states his job in the Air Force for 20 
years required 
      him to do a lot of kneeling and crawling and this type 
of activity 
      is what has led to the problems with the patient's 
knees at this time. 

January 2008 Letter from Dr. LP.

An examination is warranted to determine the likelihood that this 
Veteran, with current complaints of knee pain since service, has 
a currently diagnosed knee disability that is related to some 
aspect of his 20-year period of service, including the documented 
injury in 1979, and any other service-connected disorder.  

Prior to any VA examination, attempts should be made to obtain 
copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional identified 
pertinent treatment records not currently of 
record.  Based on the Veteran's response, 
the RO should assist the Veteran in 
obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All records 
and responses received should be associated 
with the claims file.  

If any identified records sought are not 
obtained, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of any current left knee 
disorder.  The entire claims file must 
be made available to the examiner for 
review.  The examiner should discuss 
the Veteran's documented medical 
history, the statements by Dr. LP, and 
any assertions regarding whether a left 
knee disability is due to or aggravated 
by service or by another service-
connected condition.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The VA examiner should identify any current 
diagnosis regarding the left knee.  For any 
diagnosed left knee disability, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that such disability is due to or 
aggravated by service, or a service-
connected disability.  In rendering his 
opinion, the VA examiner should discuss all 
opinions of record.  A full and complete 
rationale for all opinions expressed is 
required.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claim.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


